Citation Nr: 1423077	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  09-05 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a chronic low back disability, for accrued benefits purposes. 

2.  Entitlement to service connection for hypertension, for accrued benefits purposes. 

3.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active military service from October 1958 to October 1960.  The Veteran died September [redacted], 2007.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The appellant appeared and testified at a videoconference hearing held before the undersigned Acting Veterans Law Judge in July 2010.  A copy of the transcript of this hearing has been associated with the claims file.

In an August 2010 decision, the Board remanded these issues for additional development.

The issue of entitlement to a total rating based on unemployability due to service-connected disability (TDIU) for accrued benefits purposes has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to service connection for the cause of the Veteran's death
is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran was denied service connection for a low back disability in a February 1998 rating decision.  The Veteran perfected an appeal to the Board but later withdrew his claim in April 2001. 

2.  The Veteran filed a claim to reopen his previously denied claim of entitlement to service connection for a chronic low back disability in June 2007. 

3. The Veteran died in September 2007, and the appellant filed her claim for accrued benefits within two years of the Veteran's death. 

4.  Evidence received since the February 1998 rating decision and prior to the Veteran's death in September 2007 does not relate to an unestablished fact necessary to substantiate the underlying claim of entitlement to service connection for a chronic low back disability; it does not raise a reasonable possibility of substantiating this claim for the purposes of a claim for accrued benefits.   

5.  The Veteran's hypertension was not causally or etiologically due to service, or caused or aggravated by a service-connected disability, and did not manifest within one year of separation from active service.




CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen a claim of entitlement to service connection for a chronic low back disability, for the purposes of accrued benefits.  38 U.S.C.A. § 5108, 5121 (West 2002); 38 C.F.R. § 3.156(a), 3.1000 (2013).

2.  Service connection for hypertension, for accrued benefits purposes, is not established.   U.S.C.A. §§ 1110, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.1000 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  A letter from the RO dated in December 2007 provided the appellant with an explanation of the type of evidence necessary to substantiate her claims, and an explanation of what evidence was to be provided by her and what evidence the VA would attempt to obtain on her behalf.  Importantly, accrued benefits claims are decided based on the evidence of record when the Veteran died. 38 C.F.R. § 3.1000(d)(4).  Under 38 C.F.R. § 3.1000, "there may be circumstances-perhaps rare but certainly possible-where documents are in the Secretary's possession at the date of the veteran's death (and therefore are considered to be in the file at the date of death), yet have never been presented to the Agency decisionmakers."  Quattlebaum v. Shinseki, 25 Vet.App. 171, 175 (2012). In this case, the claims file contains the Veteran's service treatment records, VA treatment records, private treatment records, his certificate of death, and other pertinent information existing at the time of the Veteran's death.  Additionally, per the August 2010 Board remand instructions, outstanding VA records that were constructively part of the file even though they were not physically located in the claims file at the time of the Veteran's death have been obtained.  That development having been completed, the Board is satisfied that there has been substantial compliance with prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the appellant the right to substantial, but not strict, compliance with that order).

Accordingly, the Board finds that VA's notice and assistance obligations are met, and the appellant is not prejudiced by the Board's proceeding with appellate review. 

Accrued Benefits Generally

Recently changes in the law provide, in part, that if a claimant dies while a claim or appeal is pending: [A] living person who would be eligible to receive accrued benefits due to the claimant under [subsection (a) of the accrued benefits statute] may, not later than one year after the date of death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C. § 5121A (West Supp. 2008).  However, such substitution is only in the case of death of a claimant who dies on or after October 10, 2008.  As the Veteran's death was prior to 2008, this statutory provision is not applicable in the present case.

Upon the death of an individual receiving benefit payments, certain persons shall be paid periodic monetary benefits to which that individual was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid for a period not to exceed 2 years, based on existing rating decisions or other evidence that was on file when the Veteran died.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a); Jones v. Brown, 8 Vet. App. 558   (1996).  Only evidence contained in the claims file at the time of the Veteran's death, or certain VA and service department records considered constructively in the claims file at that time, may be considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).  Pursuant to 38 U.S.C.A. § 5121(c), a claim for accrued benefits requires that the application be filed within one year after the date of death.  The Veteran died in September 2007.  The appellant filed her accrued benefits claims in October 2007; thus, her claims were timely filed.  Id. 


I.  New and Material Evidence - Low Back Disability

Laws and Regulations

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his claim in June 2007.  In this regard, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Factual Background and Analysis

In a February 1998 rating decision, the RO denied service connection for a low back disorder.  It determined that the claim was not well-grounded, as the evidence did not establish that the currently diagnosed disability of the low back was related to his service to include as secondary to his service-connected varicose veins.

The Veteran perfected an appeal of this decision.  In a June 1999 decision, the Board remanded the issue of service connection for a low back disorder claimed as secondary to his service-connected varicose veins as it was intertwined with the Veteran's remanded issue for a rating in excess of 10 percent for varicose veins.

However, in an April 2001 correspondence, the Veteran withdrew the appeal with respect to the claimed back disability.

In June 2007, the Veteran submitted a petition to reopen his claim of entitlement to service connection for a chronic low back disability as secondary to his service-connected varicose veins.  Thus, the Veteran did have this claim pending at the time of his death in September 2007. 

In submitting his petition to reopen prior to his death, the Veteran essentially contended that a chronic low back disability should be service connected.  As noted above, because the Veteran died during the pendency of the appeal, and because the appellant is pursuing benefits on an accrued basis, the Board must limit itself to analyzing evidence of record at the time of the Veteran's death in September 2007.  

New evidence received after the February 1998 rating decision, but prior to the Veteran's death in September 2007 include VA treatment reports which were constructively part of the file even though they were not physically located in the claims file at the time of the Veteran's death.  

The Board parenthetically also notes that after the Veteran's death, it received private treatment records detailing the Veteran's low back disability which included a diagnosis of thoracic degenerative changes.  However, VA is prohibited by law from considering these documents, as the documents were received subsequent to the Veteran's death.  38 U.S.C.A. § 5121(a) (West 2002 & 2013); 38 C.F.R. § 3.1000(d) (4); Hayes, supra.

Regarding the new evidence received after the February 1998 rating decision, but prior to the Veteran's death in September 2007 (including VA medical records which were constructively part of the file even though not physically located in the claims file at the time of the Veteran's death), the Board finds that the evidence received since the February 1998 rating decision is new as it was not of record at the time of the prior denial, but the newly submitted evidence is not material as it is cumulative and redundant in nature of the record in 1998.  To the extent that the evidence relates to the reason the claim was previously denied, the new evidence does not raise a reasonable possibility of substantiating the claim for service connection for a back disability for accrued benefits purposes. 

Significantly, competent evidence that the Veteran's back disability was related to service or was proximately due to his service-connected varicose veins has not been added to the record.  Overall, there is no competent evidence or opinion suggesting that the Veteran's back disability was in any way related to his service to include as secondary to his service-connected varicose veins.

Here, where the claim turns on a medical matter, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Thus, the Veteran's and appellant's new statements submitted since the February 1998 rating decision are insufficient to reopen the claim.  

The Veteran's request to reopen the previously disallowed claims of entitlement to service connection for a back disability for accrued benefits purposes is denied because none of the newly submitted evidence pertains to the reasons for the prior denial nor raises the reasonable possibility of substantiating the appellant's underlying claims.  See 38 C.F.R. § 3.156(a) (2013).  As the appellant has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim of service connection for a back disability for accrued benefits purposes, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


II.  Service Connection for Hypertension for Accrued Benefits Purposes

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include hypertension, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as hypertension is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service- connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b). 

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen with language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

Prior to his death, the Veteran was diagnosed as having hypertension which had been treated for many years.  He was also in receipt of service connection for varicose veins of his bilateral legs at a 40 percent disability rating. 

After the Veteran's death, the appellant contended that the stress and pain from the Veteran's legs resulted in high blood pressure.

The Veteran's service treatment records are devoid for any treatment for or diagnosis related to elevated blood pressure or hypertension.  Additionally, in a July 2008 letter, a private physician even noted that the Veteran's blood pressure remained normal throughout his time in service and did not require treatment.

Following service, VA treatment records indicated that the Veteran had a history of hypertension, but no date of onset was given.  During the same time frame, treatment for varicose veins was noted.  The Veteran was treated for both varicose veins and hypertension up until the date of his death. 

A VA medical opinion was provided in February 2011.  The examiner opined that the Veteran's hypertension was not caused by, a result of, or aggravated by his service-connected varicose veins.  The examiner noted that primary hypertension was defined as high blood pressure without an obvious secondary cause.  The secondary causes included renovascular disease, aldosteronism and pheochromocytoma.  Varicose veins were not a secondary cause.  Other causes that had been identified included obesity, sedentary lifestyle, and excessive intake of alcohol or salt.  The Board notes however that this negative opinion cannot be considered for accrued benefits purposes as it was not of record prior to the Veteran's death in September 2007.

The Board notes that there are no clinical findings or diagnoses of hypertension during service or for several years thereafter.  None of the private medical records or VA treatment records show that the Veteran was diagnosed with hypertension to a compensable degree within one year of service.

The Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of a hypertension disability and he was not diagnosed with hypertension until many years after service.  This is strong evidence against a finding of any continuity of symptomatology and against his claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Additionally, prior to September 2007, there is no competent or credible opinion directly linking the Veteran's hypertension to his military service or as secondary to a service-connected disability. 

Regarding his contentions prior to his death, the Board notes that the Veteran is competent to report sensory or observed symptoms, and his contentions in that regard are entitled to some probative weight.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that hypertension is not a disability that is subject to lay diagnosis.  While some symptoms of the disorder may be reported by a layperson, the Veteran and his representative did not have the medical expertise to provide an opinion regarding its existence or etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

Thus, the Veteran and his representative's assertions that there was a relationship between his claimed hypertension and service, to include as secondary to his service-connected varicose veins disability, are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
  
In summary, the probative medical evidence reflects that the Veteran's hypertension less likely had its onset during service or was caused or aggravated by his service-connected varicose veins.  The Veteran's service treatment records show no hypertension in service or within one year of his service separation.  Prior to his death, no medical professional has ever attributed the Veteran's hypertension to his military service or other service connected disability, nor was the Veteran competent to make such a link.  Based on the foregoing, service connection on a presumptive, direct, or secondary basis is not warranted.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims for service connection for hypertension for accrued benefit purposes must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); See Gilbert, Ortiz, supra.


ORDER

New and material evidence has not been received to reopen a claim for entitlement to service connection for a chronic low back disability, for the purposes of accrued benefits; the claim is denied.

Entitlement to service connection for hypertension, for accrued benefits purposes is denied.

REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim of entitlement to service connection for the cause of the Veteran's death.

In the August 2010 decision, the Board remanded the issue of entitlement to service connection for the cause of the Veteran's death.  This development included attempting to obtain the Veteran's terminal treatment records.

Per the August 2010 remand instructions, an August 2010 letter from the RO requested that the appellant submit authorization forms to obtain the Veteran's terminal records from the hospital where the Veteran died.

In an authorization submitted in September 2010, the appellant indicated that the Veteran died in an ambulance on his way to the Hendricks Regional Hospital in Danville, Indiana.  

However, while the appellant provided the name and location for the Hospital, there is no indication in the claims file that there has been any attempt to obtain the Veteran's terminal records from this facility.  The record still does not contain the Veteran's terminal treatment records.

Accordingly, as no attempts have been made to obtain the Veteran's terminal treatment records from the Hendricks Regional Hospital in Danville, Indiana, the RO has yet to comply with the Board's August 2010 instructions.  The United States Court of Appeals for Veterans Claims has held that a remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall; supra.

On remand, the Veteran's terminal treatment records from the Hendricks Regional Hospital in Danville, Indiana should be requested.

Additionally, the Board notes that per the August 2010 Board remand instructions, a VA physician provided an opinion on the cause of the Veteran's death in a February 2011 report.  However, the physician indicated that she did not review any private treatment records in formulating this opinion.  Notably, subsequent to the physician's February 2011 opinion, treatment records from two private physicians who indicated that they were the Veteran's treating physicians have been associated with the claims file.  

As the VA physician did not review these reports and both the private physicians' treatment records and the terminal treatment records may be highly relevant to the appellant's claim of entitlement to service connection for the cause of the Veteran's death, the Board finds that once all available evidence has been obtained, the Veteran's claims file should again be returned to the physician who provided VA medical opinion in February 2011.  After reviewing the new evidence, the physician should be asked to address the relationship, if any, between the Veteran's service-connected varicose veins, and his cause of death.

Accordingly, the case is REMANDED for the following action:

1. Contact the appellant and ask that she submit or authorize VA to obtain (by way of VA Form 21-4142) terminal private treatment records of the Veteran.  Specifically, the records in question are the Veteran's terminal records from Hendricks Regional Hospital in Danville, Indiana from September 2007.  If she provides a completed release form authorizing VA to obtain these records, then attempt to secure them in compliance with VA law and regulation.  See 38 C.F.R. § 3.159(c) (1).  If the appellant provides the completed release forms, then the medical records identified should be requested.  

All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  The appellant and her representative should be notified of unsuccessful efforts in this regard and afforded an opportunity to submit the identified records.

2.  After the above development has been accomplished, the Veteran's claims file should be forwarded to appropriate VA medical examiners for review.  The examiners are requested to review all pertinent records associated with the claims file, including his service treatment records, VA records, private medical records and terminal medical records.  The examiner should comment as to whether it was at least as likely as not that the Veteran's death was otherwise causally or etiologically related to his military service.  

Specifically, the examiner should opine as to whether the Veteran's service-connected varicose veins resulted in the Veteran's fatal myocardial infarction.

3.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


